DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the guide tube" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the first rail" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the second rail" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant 

Claim(s) 13-32 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2008/0045803 (Williams).
13. Williams discloses a medical system (FIG. 12A-12B) comprising an adjustable frame (e.g., combination of work stand 150 and “supports” at P0062) comprising a lower portion (“supports” at P0062) coupled to an upper portion (work stand 150)(P0062). The lower portion being configured to mate with a site to fix a position of the lower portion relative to a patient (P0062). The upper portion is configured to support a guide tube (e.g., combination of endoscope 107 and locking spine 102)(FIG. 12; P0062). The upper portion includes at least one rail (gimbal 148) extending proximally from the frame and being movable relative to the lower portion of the frame (FIG. 13 and 15A; P0067-P0069). The rail defines a proximal opening (lumen 188) to receive a tool (FIG. 13; P0066). The rail having a circular cross-section (FIG. 13). 
14. The upper portion of the frame includes a first rail (first gimbal 148) extending along a first axis and a second rail (second gimbal 148) extending along a second axis (FIG. 12A-12B; P0062-P0063). The first axis intersects the second axis (FIG. 12A-12B; P0062-P0063).
15. The upper portion of the frame includes a lock (locking screws 198) to fix a position of the rail relative to the frame (FIG. 15A; P0069). 
16. The upper portion of the frame includes a slot for receiving a guide tube (see opening in work stand 150 in FIG. 12B receiving endoscope 107).
17. The system comprises the guide tube (e.g., combination of endoscope 107 and locking spine 102) coupled to the upper portion of the frame (FIG. 12B; P0062). The guide tube extending from a proximal end to a distal end and comprising at least one guide channel (lumen 
18. The system comprises a tool (tool 32) coupled to the rail (FIG. 12A; P0063). The tool comprising a control member (handles 153) and a catheter (shaft 152) slidable along a longitudinal axis of the rail (FIG. 12A-13; P0063 and P0066-P0067). 
19. The control member of the tool is configured to translate and rotate simultaneously with respect to the rail (FIG. 13; P0067-P0068). 
20. The system comprises the guide tube (e.g., combination of endoscope 107 and locking spine 102) coupled to the upper portion of the frame (FIG. 12A-12B). The catheter of the tool enters a guide channel (lumen 105) of the guide tube via a port located distal to a distal end of the rail (FIG. 3-4 and 12A; P0042). 

21. Williams discloses a medical system (FIG. 12A-12B) comprising an adjustable frame (e.g., combination of work stand 150 and “supports” at P0062) comprising a lower portion (“supports” at P0062) coupled to an upper portion (work stand 150)(P0062). The lower portion is configured to mate with a site to fix a position of the lower portion relative to a patient (P0062). The upper portion includes a slot for receiving a guide tube (see opening in work stand 150 in FIG. 12B receiving endoscope 107), a first rail (first gimbal 148) extending along a first axis (FIG. 13), and a second rail (second gimbal 148) extending along a second axis (FIG. 12B; 
22. The first axis of the first rail intersects the second axis of the second rail (FIG. 12A-12B; P0062-P0063). 
23. The frame includes a lock (locking handles 108) to fix a position of the guide tube relative to the frame (e.g., locking handles 108 lock distal portion 112 at FIG. 4 and P0045-P0046 where the locking spine 102 is attached to the work stand 150 in FIG. 12A-12B such that the locking handles 108 fix a position of the distal portion 112 relative to the work stand 150).
24. The frame includes a lock (e.g., “lock” in the form of the work stand 150 being “mounted to supports” at P0062) to fix a position of the upper portion of the frame relative to the lower portion of the frame (P0062). The lower portion of the frame is configured to mate with a table or bed (P0062). 
25. The system comprises a guide tube (e.g., combination of endoscope 107 and locking spine 102) that includes at least one guide channel (lumen 105), an articulation section (distal portion 112) proximate a distal end of the guide tube (FIG. 3-4), and a housing (see “housing” of FIG. 4 adjacent handles 108 and including lumen 105) proximate a proximal end of the guide tube (FIG. 4; P0045). The housing including controls (locking handles 108) coupled to the articulation section (FIG. 4; P0045-P0046). The guide channel extends from a port (e.g., proximal opening of lumen 105) through the articulation section with the port being distal to the controls of the guide tube (see proximal opening of lumen 105 being distal to at least part of the locking handles 108 in FIG. 3-4) and distal to each of the first rail and the second rail (FIG. 12A-12B). 
26. The system comprises a first tool (first tool 32) coupled to the first rail and slidable along the first axis (FIG. 12A-12B; P0067). The system comprises a second tool (second tool 32) coupled to the second rail and slidable along the second axis (FIG. 12A-12B; P0067). 
27. Each of the first rail and the second rail has a circular cross-sectional shape (FIG. 13). 

29. The system has a guide tube (e.g., combination of endoscope 107 and locking spine 102) including at least one guide channel (lumen 105), an articulation section (distal portion 112) proximate a distal end of the guide tube (FIG. 3-4), and a housing (see “housing” of FIG. 4 adjacent handles 108 and including lumen 105) proximate a proximal end of the guide tube (FIG. 4; P0045). A tool (tool 32) is coupled to the rail (FIG. 12A; P0063). The tool comprising a control member (handles 153) and a catheter (shaft 152)(FIG. 12A-12B; P0063). The catheter enters the guide channel of the guide tube via a port distal to the rail (FIG. 3-4 and 12A). The catheter is slidable along the guide channel by sliding the control member along a longitudinal axis of the rail (FIG. 12A-13; P0063 and P0066-P0067). 
30. The distal end of the guide tube includes an end cap (straight spine section 110), and the articulation portion is fixedly attached to the end cap (FIG. 3-4; P0046). 
31. The upper portion of the frame includes a first rail (first gimbal 148) extending along a first axis and a second rail (second gimbal 148) extending along a second axis (FIG. 12A-12B; P0062-P0063). Each of the first rail and the second rail has a circular cross-sectional shape (FIG. 13). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771